 



Exhibit 10.2
          FIRST AMENDMENT, dated as of June ___, 2006, to the Guaranty, dated
January ___, 2002 (the “Guaranty”), by BIOSCRIP, INC. (f/k/a MIM Corporation), a
Delaware corporation (the “Guarantor”), in favor of MIM FUNDING LLC, a Delaware
limited liability company (“Funding”). Unless otherwise defined herein, terms in
the Guaranty are used herein as therein defined.
          PRELIMINARY STATEMENTS. The Guarantor previously has changed its legal
name to BioScrip, Inc.
          Pursuant to the Sixth Amendment to the RPTA, dated as of June ___,
2006 (the “RPTA Amendment”), Schedule I to the RPTA has been amended and
restated to account for name changes of certain of the Providers and the
Addition (as defined in the RPTA) of certain additional Providers (the
“Additional Providers”).
          The Guarantor has derived and continues to derive substantial benefit
from the transactions contemplated by the RPTA and the Loan Agreement and it is
a condition precedent to the Receivables of each Additional Provider being
considered Eligible Receivables (under and as defined in the RPTA) that the
Guarantor enter into this First Amendment.
          Accordingly, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, the Guarantor hereby agrees as follows:
          SECTION 1. AMENDMENTS TO THE GUARANTY.
          The name of the Guarantor under the Guaranty as set forth in the
preamble is hereby amended to BioScrip, Inc.
          SECTION 2. RATIFICATION OF GUARANTY; WAIVER. The Guarantor hereby
ratifies and confirms its guaranty of the Guaranteed Obligations under the
Guaranty and agrees that such guaranty shall extend to Guaranteed Obligations of
each of the Additional Providers and each of the other Providers listed on
Schedule I to the RPTA, as amended and restated pursuant to the RPTA Amendment.
The Guarantor hereby waives any claims, defenses or other rights of any kind and
nature whatsoever, the may have arisen as a result of this, the RPTA Amendment
or any other Addition or amendment or waiver of the Documents (as defined in the
Loan Agreement).
          SECTION 3. MISCELLANEOUS
          3.1 The Providers each hereby certify, represent and warrant that
(i) the representations and warranties in the Guaranty are true and correct,
with the same force and effect as if made on such date, except as they may
specifically refer to an earlier date, in which case they were true and correct
as of such date, and (ii) the Guarantor has the corporate power and authority to
execute and deliver this First Amendment.

 



--------------------------------------------------------------------------------



 



          3.2 THIS FIRST AMENDMENT SHALL, IN ACCORDANCE WITH SECTION 5-1401 OF
THE GENERAL OBLIGATION LAW OF THE STATE OF NEW YORK, BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO ANY CONFLICTS OF LAWS PRINCIPLES
THEREOF THAT WOULD CALL FOR THE APPLICATION OF THE LAWS OF ANY OTHER
JURISDICTION.
          3.3 This First Amendment may be executed in counterparts, each of
which when so executed shall be deemed to be an original and all of which when
taken together shall constitute one and the same agreement.
          3.4 Delivery of an executed counterpart of a signature page by
telecopier shall be effective as delivery of a manually executed counterpart.

2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Guarantor has caused this First Amendment to
Guaranty to be duly executed as of the date first above set forth.

            BIOSCRIP, INC. (f/k/a MIM Corporation)
      By:           Name:           Title:        

                  ACCEPTED AND AGREED:    
 
                MIM FUNDING LLC    
 
               
By:
                         
 
  Name:            
 
  Title:            
 
                HFG HEALTHCO-4 LLC, as collateral assignee of Funding    
 
                By:       HFG Healthco-4, Inc., a member    
 
               
 
      By:        
 
               
 
          Name:    
 
          Title:    

 